DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 2-4,11,12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-4,12,13,15 the phrases “in particular” and “and/or” do not clearly recite the metes and bounds of the claim and are not clear. Correction is required.
Regarding Claim 11, the claim is directed towards a “method” but there are no clearly recited steps. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,5,6,9-11 is/are rejected (to the extent understood) under 35 U.S.C. 103 as being unpatentable over Bunter (USP 8678143) in view of Fessler et al (USPGP 20160102964).
Regarding Claims 1,11 Bunter discloses an elevator door monitoring system for monitoring movement of an elevator door 1,2, the elevator door monitoring system comprising:
an elevator door detector (Fig. 4) comprising:
an RFID tag 3 (Col. 7 line 22) configured for being attached to a first element 10 of the elevator door 1,2; and
an RFID sensor 5 configured for being attached to a second element A (Col. 7 lines 44-52) of the elevator door 1,2, wherein the second element A is movable with respect to the first element (Figs. 4,5);
wherein the elevator door monitoring system further comprises an evaluator 7 configured for receiving detection signals supplied by an elevator door detector 5 and for evaluating the received detection signals for detecting potential malfunctions (Cols. 9,10) of the elevator door 1,2.
Bunter does not explicitly teach that the elevator door detector is configured for detecting a distance between the first and second elements of the elevator door and for supplying a corresponding detection signal.
Fessler discloses a localization system which comprises detecting a distance D between a RFID tag 40 and a RFID detection device 50 and for supplying a corresponding detection signal 190.
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Bunter with those of Fessler, so as to allow for checking the health of elevator doors as is known in the art to be desirable.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
	Regarding Claim 2, Bunter discloses the signals supplied by the elevator door detector 5 comprises information about the elevator door.



Regarding Claims 5,6 Bunter discloses at least two elements 10 (Fig. 5) which are movable with respect to each other and wherein the RFID tag 3 is attached to a first door panel 10, and the RFID sensor 5 is attached to a second door panel 10 (Col. 7 lines 44-53).
Regarding Claim 9, Bunter discloses the elevator door is an elevator landing door 2 or an elevator car door 1 (Col. 6 lines 39-55).
Regarding Claim 10, Bunter discloses an elevator car configured for traveling along a hoistway  between a plurality of landings; and at least one elevator door (Figs. 1,2).



Allowable Subject Matter
Claims 3,4,12,13,14,15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837